FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                 No. 17-10448
            Plaintiff-Appellee,
                                            D.C. No.
                v.                    2:16-cr-01012-SRB-1

 JOSEPH M. ARPAIO, Sheriff,
         Defendant-Appellant.                ORDER


                      Filed June 1, 2018

          Before: Sidney R. Thomas, Chief Judge
                 and En Banc Coordinator


                          ORDER

   A judge has made a sua sponte request for a vote on
whether to rehear en banc the published order dated April 17,
2018 by a motions panel of this Court appointing a special
prosecutor to defend the district court’s denial of defendant
Arpaio’s request for vacatur of his criminal contempt
conviction. United States v. Arpaio, 887 F.3d 979 (9th Cir.
2018).

    Therefore, pursuant to General Order 5.4(c)(3), the parties
are requested to file simultaneous briefs setting forth their
respective positions on whether or not the order should be
reheard en banc. Specifically, the parties are directed to
2                UNITED STATES V. ARPAIO

address the question as to whether the Court has the authority,
either pursuant to Fed. R. Crim. P. 42(a)(2) or under its
inherent authority, to appoint a special prosecutor under the
circumstances presented by this case.

    The briefs are not to exceed 7,000 words and shall be
filed within 21 days of the date of this order. Amici are
permitted, but not required, to file a brief within 21 days of
the date of this order not to exceed 7,000 words stating their
positions on whether the order should be reheard en banc.

     Parties or Amici who are registered for appellate
electronic case filing must file the response electronically
without submission of paper copies. Parties or Amici who
are not registered appellate electronic case filing filers must
file 50 paper copies.